PER CURIAM.
On April 1, 1967 the Board of Governors of The Florida Bar entered its judgment in part as follows:
“The Complaint of The Florida Bar charged that the respondent had misappropriated trust funds in the amount of $15,921.02.
“The referee found the respondent guilty as charged in this Complaint. The referee further found that respondent’s rehabilitation is not a good possibility because of a previous conviction and disciplinary action for misuse of trust funds. The referee recommended that respondent be disbarred.
“The Board of Governors concurs in and adopts the findings of the referee. The Board is also constrained to observe that this record shows a lack of candor by respondent toward his client whose funds had been misappropriated and toward the referee in the discussion of his former disciplinary case. The Board of Governors, upon consideration, is in agreement with the findings and recommendations of the referee. It is accordingly
“ORDERED and ADJUDGED that respondent be disbarred and that he pay the costs of these proceedings in the amount of $273.15.”
Respondent has petitioned this Court for review contending that the Board of Governors failed or neglected to consider certain mitigating circumstances and that the penalty of disbarment is too severe.
We have examined the record, the report of the referee, the judgment of the Board and heard oral argument on behalf of the parties. We find the recommended judgment of disbarment is amply justified by the facts.
Accordingly, it is Ordered that the judgment of the Board of Governors, dated April 5, 1967, be approved; that respondent be disbarred from the practice of law and pay the costs of these proceedings in the amount of Two Hundred Seventy-three and 15/100 ($273.15) Dollars.
It is so ordered.
CALDWELL, C. J., and THOMAS, ROBERTS, THORNAL and ERVIN, JJ., concur.